internal_revenue_service number release date index number ------------------------------------------------------------- ------ --------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- telephone number ------------------- refer reply to cc psi plr-126839-09 date date ------------------------------------------- ------------------------------------------- legend decedent executrix son daughter date date date date year year year trust a_trust b partnership a partnership b accounting firm appraiser c dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek city ---------- ------------------- ---------------- ---------------- ------------------ ---------------- ------------------ -------------------------- ------- ------- ------- --------------------------------------------------------- ------------------------------------------------------- --------------------------------------------- ----------------------------------------------------------------------------------------- ----------------------------- ------------------------------- ------------------------------------ ------ ---- --------- ------------- ------------- --------------- ------------- ------------- ------------- ------------------- plr-126839-09 dear ------------ this responds to your letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code code and sec_301_9100-3 of the procedure and administration regulations to allocate decedent’s generation-skipping_transfer gst_exemption to the transfers made to trust a and trust b facts on date in year decedent created an irrevocable_trust trust a for the benefit of son son’s wife and son’s issue and funded it with a c limited_partnership_interest in partnership a_trust a has gst potential partnership a is a management company and the general_partner of a limited_partnership formed to acquire hold improve operate lease mortgage assign and dispose_of a parcel of real_property located in city decedent retained accounting firm to prepare his form_709 united_states gift and generation skipping transfer_tax return for year decedent also retained appraiser to value the gift of the c limited_partnership_interest in partnership a accounting firm reported the value_of_the_gift on decedent’s form_709 as dollar_figured and did not allocate decedent’s gst_exemption to the gift on date in year decedent established an irrevocable_trust for the benefit of daughter and her issue trust b_trust b has gst potential decedent funded trust b with a c limited_partnership_interest in partnership b on date in year the assets of partnership b consist of several limited_partnership interests including a c limited_partnership_interest in partnership a decedent again retained accounting firm to prepare his form_709 for year and appraiser to value the c interest in partnership b on date on decedent’s form_709 for year accounting firm reported the value of the c limited_partnership_interest in partnership b on date was dollar_figured and again failed to allocate decedent’s gst_exemption to the gift in year the service audited decedent’s form sec_709 for year sec_1 and the service determined that the date value of the c limited_partnership_interest in partnership a was dollar_figuref and that the date value of the c limited_partnership_interest in partnership b was dollar_figureg decedent agreed to the adjustments the total of dollar_figuref plus dollar_figureg is less than dollar_figure decedent died on date executrix allocated dollar_figureh of decedent’s available gst_exemption on form_706 united_states estate and generation-skipping_transfer_tax return to testamentary trusts established under decedent’s will for his grandchildren who are skip persons as defined under sec_2613 after filing the form_706 plr-126839-09 executrix discovered accounting firm’s failure to allocate decedent’s gst_exemption to the date transfer to trust a and the date transfer to trust b executrix represents that to date no taxable_distributions taxable terminations or any other gst taxable events have occurred with respect to either trust a or trust b that would result in a gst tax_liability on the part of any of trust a_trust b or the beneficiaries of each trust executrix also represents that no additions have been made to trust a since date and to trust b since date at the time decedent transferred the partnership interests to trusts a and b executrix represents that decedent had not previously allocated any portion of his gst_exemption executrix is requesting an extension of time under sec_2642 and sec_301_9100-3 to allocate dollar_figurej of decedent’s dollar_figurei of remaining gst_exemption to the date transfer to trust a and dollar_figurek of the decedent’s dollar_figurei of remaining gst_exemption to the date transfer to trust b date sec_1 and are prior to date law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 in effect at the time of the transfer provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor in the case of transfers after date the gst_exemption is equal to the applicable_exclusion_amount under sec_2010 sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to plr-126839-09 extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 sec_26_2632-1 provides generally that after deccedent’s death an allocation of decedent’s unused gst_exemption is made by the executor on form_706 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of determining the inclusion_ratio under sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 section c provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election plr-126839-09 includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore executrix is granted an extension of time of sixty days from the date of this letter to allocate dollar_figurej of decedent’s dollar_figurei of available gst_exemption to the date transfer to trust a and dollar_figurek of decedent’s dollar_figurei of available gst_exemption to the date transfer to trust b the allocations will be effective as of the date of transfers to the trusts and the gift_tax values of the transfers to the trusts will be used in determining the inclusion_ratio with respect to each trust the allocations should be made on supplemental form sec_709 for year and year filed with the internal_revenue_service cincinnati service center-stop cincinnati ohio a copy of this letter should be attached to each supplemental form two copies of this letter are enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-126839-09 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely curt g wilson associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes two copies of this letter cc
